Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “processing the data without encrypting it while in motion”.  It is not clear a prior state or status of the data which is   going to be processed without encryption while in motion. Is the data in a plaintext form or in a decrypted form? The data could be in an encrypted form or decrypted form while the service is in a public mode or while the data is in transit. Similarly, the data could be in an encrypted form or decrypted form while the service is in a protected mode or while the data is at rest.  State or status transition of data needs be clarified during an event trigger while the service is operating either in a public mode or protected mode and while the data is at rest or while in motion. Furthermore, the pronoun “it” in the claims suggest a referred to the “data” and lacks a proper assertive antecedent basis reference. Therefore, independent claims 1, 8 and 15 are rendered ambiguous and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint invent. 
Claims 3, 10 and 17 recites “monitoring information about the service” and the word “about” is suggesting does not clearly assert monitoring information is of the service and therefore lacks clarity and therefore claims 3, 10 and 17 are rendered indefinite. 
Claims 2-7, 9-14 and 16-20, depending from their respective independent claims, failed to remedy the deficiencies of their corresponding independent claims and therefore they are rendered ambiguous and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint invent.

Allowable Subject Matter
Claims 1-20 would be allowable over prior arts of record on condition that the above outstanding rejections has been overcome.  The following is a statement of reasons for the indication of allowable subject matter:
Public Mode and Protected Mode:	[0018-0021] Switching a service running in a public cloud from a public mode (i.e., a mode where data in motion is encrypted) to a protected mode (where the data is not encrypted while in motion) when conditions allow to eliminate or reduce the overhead of encryption of data in motion when the service does not require a connection to the public and the security risks of such connection do not exist. A planned or unplanned event occurs, triggering the service to switch into protected mode and the event may be any event that stops the services from retrieving data from, or publishing data to, the public. In response to the event, the service is transitioned into a protected modes, protection of the service is enabled, isolating it from the public internet. The service may be isolated from the public internet. Encryption of data in motion is then turned off because the service is now in protected mode. In other words, once the service is isolated from the public (e.g., the public internet), the risks associated with being connected to public devices is gone, so the encryption of data in motion is turned off, and the data continues to be processed. This enables better performance and/or more efficient use of resources since the compute units do not need to decrypt data before processing it or encrypt the resulting data before sending it off. While processing data in the protected mode, the overhead of encrypting the data may be reduced or eliminated, freeing up computing resources to process the data itself, as opposed to encrypting/decrypting it, thereby increasing throughput and reducing the amount of time required to process the data. [See Also 0064-0068].

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.
KRISHNAMURTHY (US 20190005248 A1) provide a system and method for dynamically encrypting and decrypting confidential data fields in a database. According to one embodiment, the invention comprises a method of selective dynamic encryption in a computer network comprising the steps of identifying confidential data elements in a data table (e.g., confidential columns in a table) that contain confidential information; storing in a metastore behind a firewall the locations of the confidential data elements; intercepting a query to the database to add unencrypted confidential data elements; encrypting the unencrypted confidential data elements in computer memory; and transmitting to the public cloud the data table including the encrypted confidential data elements and other data elements that have not been encrypted. The reverse process can be implemented for retrieving and selectively decrypting data stored in the cloud. KRISHNAMURTHY does not disclose the applicant’s claimed invention. 
Guim (US 20220014566 A1)  provide network supported low latency security-based orchestration including evaluating, within a secure environment of an untrusted device, a preamble to determine a set of security requirements. It further discuses an attestation server, an indication of security parameters for services of the untrusted device corresponding to security requirements of the set of security requirements, and in response to receiving a confirmation from the attestation server, providing a request to the untrusted device outside the secure environment to generate a trusted domain including the services. Guim  does not disclose the applicant’s claimed invention. 

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing of the invention. In order to construe, appraise boundary and scope of the claimed limitations, the following claim words or terms or phrases or languages have been given to them their BRI considerations and context in view of the applicant’s disclosure. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Computer Readable Storage Medium:	[0098] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494